In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Westchester County (Colabella, J.), entered May 25, 2006.
*638Ordered that the appeal is dismissed, with costs.
The order appealed from, inter alia, determined that there was an issue of fact as to whether the defendants’ negligence was the proximate cause of the decedent’s fall. The defendants, as limited by their brief, request, in effect, that this Court search the record and award summary judgment dismissing the complaint on the ground that proximate cause cannot, be established as a matter of law. Under these circumstances, the appeal must be dismissed because the defendants are not aggrieved since, as limited by their brief, they do not appeal from any part of the order which is adverse to them (see CPLR 5511). Crane, J.P., Spolzino, Krausman and McCarthy, JJ., concur.